Title: From Thomas Jefferson to George Jefferson, 24 April 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Apr. 24. 1803.
          
          Will you be so good as to procure from old mr Collins or any other faithful seedsman 1. gallon of earliest Frame peas and 2. gallons of Dwarf marrow fats and send them addressed to Gabriel Lilly at Monticello.
          I have recd yours of the 18th. informing me that you have sent on 9. doz. hams. on conferring with my steward I find he has now on hand 4. doz. which with the 9. doz. coming on he thinks will be enough. if you should have obtained the other 4. doz. you proposed to order from another quarter, let them come on; but if not too late to revoke the order, they may be countermanded. in the 1st. week of the next month I will make a remittance to cover every thing, as well as some new draughts then to be made.—I shall be glad to hear from you on the subject of my tobo. Accept affectionate salutations.
          
            Th: Jefferson
          
        